*672MEMORANDUM **
Michael Stokes appeals from the 18-month sentence imposed upon revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Stokes contends that the district court erred by imposing a sentence of two consecutive terms of 9-months imprisonment upon revocation of his supervised release. He asserts that this was error because the original term of supervised release imposed on his underlying conviction was only one year. This contention is unpersuasive. The instant sentence is both within the Guidelines range recommended by the Chapter 7 policy statements, and below the statutory maximum. See 18 U.S.C. § 3583(e)(3); see also United States v. George, 184 F.3d 1119, 1122 (9th Cir.1999). In addition, the district court did not err in imposing consecutive sentences of imprisonment. See United States v. Jackson, 176 F.3d 1175, 1177-79 (9th Cir.1999) (per curiam).
We therefore AFFIRM the district court’s judgment. The district court’s original judgment, however, incorrectly identifies 18 U.S.C. § 1521(c)(1) as the statute violated. The correct statute is 18 U.S.C. § 1512(c)(1), as charged in Count 2 of the Indictment. We REMAND to the district court for the limited purpose of correcting the judgment accordingly. See 28 U.S.C. § 2106.
AFFIRMED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.